Citation Nr: 1523169	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than September 18, 2006 for the award of service connection of coronary artery disease, status post angioplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to May 1976.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2011 rating decision of the VA Regional Office (RO) in San Diego, California that denied an effective date earlier than September 18, 2006 for the award of service connection of coronary artery disease, status post angioplasty.  The case was certified to the Board by the RO in Los Angeles, California.

The Veteran was afforded a videoconference hearing at the RO in April 2015 before the undersigned sitting at Washington, DC.  The transcript is of record.


FINDINGS OF FACT

1.  The March 2007 rating decision that granted service connection for coronary artery disease and established an effective date of September 18, 2006 is final. 

2.  A claim for an earlier effective date for service connection of coronary artery disease was received in September 2010.


CONCLUSION OF LAW

The claim of entitlement to an effective date earlier than September 18, 2006 for the award of service connection for coronary artery disease, status post angioplasty, is dismissed as a matter of law. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); 38 U.S.C.A. § 5103A (a)(2).  

In this instance, the claim of entitlement to an earlier effective date for service connection of coronary artery disease is being dismissed as a matter of law.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004); see also Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Pertinent Law and Regulation

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims file which includes service records, VA and private medical records, his written statements and testimony presented on personal hearing in April 2015.  The Board has an obligation to provide adequate reasons and bases supporting this decision but there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

In a March 2007 rating decision, the Veteran was granted entitlement to service connection for coronary artery disease, status post angioplasty, effective from the date of his claim received on September 18, 2006.  He was notified of the decision and the effective date of the award in a correspondence dated that same month.  The Veteran did not appeal the assigned September 18, 2006 effective date of the award of service connection for coronary artery disease within one year of being notified of the March 2007 rating decision.  As such, the March 2007 rating decision is final and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105 (2014); 38 C.F.R. §§ 3.105(a), 20.200 (2014). 

The Veteran's current claim of an earlier effective date for service connection of coronary artery disease was received in September 2010.  However, the United States Court of Appeals for Veterans Claims has held that once a rating determination which establishes an effective date becomes final, the only way that a decision may be revised is if it contains clear and unmistakable error.  The Court has held that any other result would vitiate the rule of finality.  Simply put, there are no "freestanding" claims for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006). 

Therefore, in light of the finality of the March 2007 rating decision and in the absence of a claim that the March 2007 rating decision was clearly and unmistakably erroneous, the Veteran cannot obtain an effective date earlier than September 18, 2006.  Any assertion that he should be granted an earlier date cannot be pursued without formally attempting to vitiate the finality of the March 2007 rating decision and is prohibited. Rudd.  

In Rudd the Court held that the proper disposition of a freestanding claim for an earlier effective date claim is dismissal of the claim. Id.  In this instance, the Veteran's appeal does not present a legal basis for which relief may be granted.  As such, the claim must be dismissed.  Sabonis; Rudd.


ORDER

The appeal denying entitlement to an effective date earlier than September 18, 2006 for the award of service connection for coronary artery disease, status post angioplasty, is dismissed as a matter of law.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


